DETAILED ACTION
Summary
Applicant’s arguments and amendments filed on 1/25/2021 have been acknowledged and entered.
Claims 8, 11-14, 26-30 and 32 are pending.  
Claims 1-7, 9-10, 15-25, 31, and 33-38 have been canceled.
Claim 26 has been amended to overcome the prior art of record.
This application is in condition for allowance except for the presence of claims 8 and 11-14 directed to a method non-elected without traverse.  Accordingly, claims 8 and 11-14 have been cancelled by examiner’s amendment.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 
Authorization for this examiner’s amendment was given in an interview with John Sadlik on April 7, 2021.
IN THE CLAIMS:
Claims 8 and 11-14 have been canceled as being withdrawn without traverse and not commensurate in scope with the allowable claims.

Allowable Subject Matter

Claims 26-30 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Hoshino (US 2012/0212890 A1) in view of Weber (US 2013/0078398 A1) further in view of Hart (US 2017/0075039 A1) and further in view of Seo et al (US 2016/0234949 A1) renders obvious An electronic device, comprising: a housing having an opening; and a transparent ceramic cover positioned at least partially within the opening and defining an exterior surface of the electronic device, the cover comprising: a singular sintered ceramic structure comprising: an external portion comprising a first region adjacent to a perimeter of the ceramic cover and a second region, the first region having a first thickness and the second region having a second thickness that is less than the first thickness; an internal portion surrounded by the external portion; and at least one of yttrium, silicon, germanium, or chromium dopant atoms distributed within 
Prior art of record does not teach or render obvious such an electronic device, comprising: a housing with a singular sintered ceramic structure comprising: an external portion comprising a perimeter region and a center region, the perimeter region having a first thickness and the center region having a second thickness that is less than the first thickness.  This limitation is different from Seo’s configuration in which wherein there is a perimeter region and a center region of the ceramic structure, the perimeter region is thinner than the center region opposite the claimed limitation and there is no reason one of ordinary skill in the art would be motivated to provide the article as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784  

 /HUMERA N. SHEIKH/ Supervisory Patent Examiner, Art Unit 1784